 Case 2:19-cv-06182-DSF-PLA Document 82-23 Filed 08/18/20 Page 1 of 9 Page ID
                                  #:2633


 1   Shayla Myers (SBN 264054)
     Mallory B. Andrews (SBN 312209)
 2   Alex Flores (SBN 303552)
     Jonathan Gibson (SBN 300306)
 3   LEGAL AID FOUNDATION OF LOS ANGELES
     7000 South Broadway
 4   Los Angeles, CA 90003
     Telephone: (213) 640-3983
 5   Email: smyers@lafla.org
            mandrews@lafla.org
 6          aeflores@lafla.org
            jgibson@lafla.org
 7
     Attorneys for Gladys Zepeda, Miriam Zamora,
 8   Ali El-Bey, James Haugabrook, Pete Diocson Jr.,
     Marquis Ashley, and Ktown for All.
 9
     [Additional Attorneys on Next Page]
10
                               UNITED STATES DISTRICT COURT
11
            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
12
     JANET GARCIA, GLADYS                  ) CASE NO. 2:19-cv-06182-DSF-PLA
13   ZEPEDA, MIRIAM ZAMORA, ALI            )
     EL-BEY, PETER DIOCSON JR,             )
14   MARQUIS ASHLEY, JAMES                 ) DECLARATION OF
     HAUGABROOK, individuals,              ) CHRISTOPHER VENN
15   KTOWN FOR ALL, an                     )
     unincorporated association;           )
16   ASSOCIATION FOR                       )
     RESPONSIBLE AND EQUITABLE             )
17   PUBLIC SPENDING, an                   )
     unincorporated association,           )
18                                         )
                 Plaintiffs,               )
19                                         )
           v.                              )
20                                         )
     CITY OF LOS ANGELES, a                )
21   municipal entity; DOES 1-7,           )
                                           )
22               Defendants.               )
23
24
25
26
27
28


                         DECLARATION OF CHRISTOPHER VENN
 Case 2:19-cv-06182-DSF-PLA Document 82-23 Filed 08/18/20 Page 2 of 9 Page ID
                                  #:2634


 1   Catherine Sweetser (SBN 271142)
 2   Kristina Harootun (SBN 308718)
     SCHONBRUN SEPLOW HARRIS
 3   HOFFMAN & ZELDES LLP
 4   11543 West Olympic Blvd.
     Los Angeles, CA 90064
 5   Telephone: (310) 396-0731
 6   Email: csweetser@sshhzlaw.com
             kharootun@sshhzlaw.com
 7           jwashington@sshhzlaw.com
 8   Attorneys for Plaintiffs.
 9   Benjamin Allan Herbert (SBN 277356)
10   William L. Smith (SBN 324235)
     KIRKLAND & ELLIS LLP
11   555 South Flower Street
     Los Angeles, CA 90071
12   Telephone: (213) 680 8400
     Email: benjamin.herbert@kirkland.com
13          william.smith@kirkland.com

14   Michael Onufer (SBN 300903)
     KIRKLAND & ELLIS LLP
15   2049 Century Park East
16   Los Angeles, CA 90067
     Telephone: (310) 552-4200
17   Email: michael.onufer@kirkland.com
18   Attorneys for Plaintiffs Ktown for All, Janet Garcia,
19   Peter Diocson Jr., Marquis Ashley, Ali El-Bey, and
     Association for Responsible and Equitable Public
20   Spending.
21
22
23
24
25
26
27
28

                                         2
                          DECLARATION OF CHRISTOPHER VENN
Case 2:19-cv-06182-DSF-PLA Document 82-23 Filed 08/18/20 Page 3 of 9 Page ID
                                 #:2635
Case 2:19-cv-06182-DSF-PLA Document 82-23 Filed 08/18/20 Page 4 of 9 Page ID
                                 #:2636




                        EXHIBIT 1
Case 2:19-cv-06182-DSF-PLA Document 82-23 Filed 08/18/20 Page 5 of 9 Page ID
                                 #:2637
Case 2:19-cv-06182-DSF-PLA Document 82-23 Filed 08/18/20 Page 6 of 9 Page ID
                                 #:2638
Case 2:19-cv-06182-DSF-PLA Document 82-23 Filed 08/18/20 Page 7 of 9 Page ID
                                 #:2639
Case 2:19-cv-06182-DSF-PLA Document 82-23 Filed 08/18/20 Page 8 of 9 Page ID
                                 #:2640
8/17/2020   Case 2:19-cv-06182-DSF-PLA Document Exh A IMG_0271.JPG
                                                82-23     Filed 08/18/20 Page 9 of 9 Page ID
                                             #:2641




https://mail.google.com/mail/u/0/#inbox/FMfcgxwJXVJBppvpRPBrPLCfGhWTxjfq?compose=new&projector=1   1/1
